DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are presented for examination.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Shipsides (Reg. No. 57,529) on August 3rd, 2022.
The application has been amended as follows:
1.  (Currently Amended) A UUID generation method for a distributed graph database, comprising the following steps:
receiving a UUID generation request, wherein the UUID generation request comprises an input field and a partition number of the input field;
calling a Murmur hash function to generate an initial UUID according to the input field and the partition number of the input field;
querying whether a duplicate key value exists between the initial UUID and a historical UUID to obtain a query result; 
obtaining a target UUID for storage according to the query result and the initial UUID[[.]];
obtaining a write request of a user, and receiving and parsing the write request by the calculation node;
after the write request is parsed, calculating a UUID of write information corresponding to the write request by the calculation node, determining a first storage node according to the UUID of the write information, wherein the write information is located on the first storage node, and generating a storage command, wherein the storage command further comprises:
obtaining a query instruction, and receiving and parsing the query instruction by the calculation node;
after the query instruction is parsed, calculating a UUID of query information corresponding to the query instruction by the calculation node, determining a second storage node according to the UUID of the query information, wherein the query information is located on the second storage node, and generating a query request;
sending the query request to the second storage node by the calculation node, and extracting the query information according to the query request by the second storage node, and returning the query information to the calculation node;
obtaining the query information corresponding to the query instruction by the calculation node, and then returning the query information to the user; and
sending the storage command to the first storage node by the calculation node, and storing the write information according to the storage command by the first storage node.
10.  (Currently Amended)  A data processing method for a distributed graph database, wherein the distributed graph database comprises a calculation node and storage nodes[[;]], the data processing method comprises the following steps:
setting a UUID for each storage node according to: 
		receiving a UUID generation request, wherein the UUID generation request comprises an input field and a partition number of the input field;
calling a Murmur hash function to generate an initial UUID according to the input field and the partition number of the input field;
querying whether a duplicate key value exists between the initial UUID and a historical UUID to obtain a query result;
obtaining a target UUID for storage according to the query result and the initial UUID;
obtaining a write request of a user, and receiving and parsing the write request by the calculation node;
after the write request is parsed, calculating a UUID of write information corresponding to the write request by the calculation node, determining a first storage node according to the UUID of the write information, wherein the write information is located on the first storage node, and generating a storage command, wherein the storage command further comprises:
obtaining a query instruction, and receiving and parsing the query instruction by the calculation node;
after the query instruction is parsed, calculating a UUID of query information corresponding to the query instruction by the calculation node, determining a second storage node according to the UUID of the query information, wherein the query information is located on the second storage node, and generating a query request;
sending the query request to the second storage node by the calculation node, and extracting the query information according to the query request by the second storage node, and returning the query information to the calculation node;
obtaining the query information corresponding to the query instruction by the calculation node, and then returning the query information to the user; and
sending the storage command to the first storage node by the calculation node, and storing the write information according to the storage command by the first storage node.
13.  (Cancelled)
14.  (Currently Amended)  A UUID generation apparatus for a distributed graph database, comprising:
		a processor coupled to a memory storing instructions to:
, wherein the UUID generation request comprises an input field and a partition number of the input field;


;
obtain a write request of a user, and receiving and parsing the write request by the calculation node;
after the write request is parsed, calculate a UUID of write information corresponding to the write request by the calculation node, determine a first storage node according to the UUID of the write information, wherein the write information is located on the first storage node, and generate a storage command, wherein the storage command further comprises:
obtain a query instruction, and receiving and parsing the query instruction by the calculation node;
after the query instruction is parsed, calculate a UUID of query information corresponding to the query instruction by the calculation node, determining a second storage node according to the UUID of the query information, wherein the query information is located on the second storage node, and generate a query request;
send the query request to the second storage node by the calculation node, and extract the query information according to the query request by the second storage node, and return the query information to the calculation node;
obtain the query information corresponding to the query instruction by the calculation node, and then return the query information to the user; and
send the storage command to the first storage node by the calculation node, and store the write information according to the storage command by the first storage node.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peng discloses a predictive cache system learns data access patterns to build a graph of related data items. A main cache hosted by a cache server is accessed by a cache client having a local cache. A request to the cache server for one of the related data items generates a response including some or all of the related data items, which are stored in the local cache and can be served locally for subsequent requests. Predictive cache behavior coexists with legacy non-predictive cache operation. Load on the cache server and aggregate latency are considerably reduced. Graphs can be specific to a particular context. Locally cached content can be distributed and reused by other cache clients. The predictive cache system is suitable for large-scale web applications.
Hoff et al. discloses augmenting relational databases via database structure graph.  Specifically, the prior art teaches supporting the addition of new instances of database objects and relationships, for a relational database environment that can be partially represented as a graph of fields (columns) of database tables. For a new instance of a graph element (node or edge) to be spawned, the element is classified into one of several use cases. Each database table is analyzed based on its key and non-key fields, according to use-case-dependent rules, to determine whether it should be augmented with a new entry for the new element instance. If yes, then the database table can be augmented, or can be marked for augmentation upon a subsequent request for a new instance of the graph element. Efficient and reliable growth of large and complex relational databases is enabled.
Ma et al. discloses distributed graph database writes.  The prior art teaches processing queries of a graph database. During operation, the system executes a set of processes for maintaining the graph database storing a graph, wherein the graph includes a set of nodes, a set of edges between pairs of nodes in the set of nodes, and a set of predicates. When a write query of the graph database is received, the system uses one or more of the processes to process the write query by using a schema of the graph database to validate the write query. Next, the system transmits the validated write query to a set of shards containing the graph database. Finally, the system processes the write query at each shard when a shard identifier representing the shard is matched to one or more attributes in the write query.
Chen et al. teaches distributed graph databases that facilitate streaming data insertion and queries by reducing the number of messages required to add a new edge by employing asynchronous communication.  Specifically, the prior art describes efficient graph data storage and processing on modern computing architectures. In particular a single node graph database and a runtime & communication layer allows for composing a distributed graph database from multiple single node instances.
Zhang et al. discloses systems for distributed graph data management that use graph structures to model data and respond to different types of queries. Systems that provide analytic tools and machine learning based on graph structures.
Allowable Subject Matter
Claims 1-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As amended the claims are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclosed the combination specified by independent claims 1, 10 and 14.
When taken into context the claims as a whole were not uncovered in the prior art, even further the dependent claims 2-9, 11 and 12 are allowed as they depend upon the allowable independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165